Citation Nr: 0403942	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for hydronephrosis 
(claimed as kidney stones).

5.  Entitlement to service connection for a bunion on the 
left first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 2001 to June 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.  The veteran 
testified at a Board videoconference in October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part. 


REMAND

At the October 2003 Board hearing, the veteran's 
representative indicated that it did not appear that VA 
treatment records were included in the claims file, including 
records from Well Med and Audie Murphy.  While a report of VA 
examination in November 2001 is of record together with 
records from Metropolitan Methodist Hospital, it does not 
appear that any of the referenced VA clinical records have 
been associated with the claims file.  As such records are 
within VA control, VA has a duty to ensure that they are 
obtained and reviewed in connection with the veteran's 
appeal. 

Additionally, the Board believes additional development of 
the medical evidence is necessary before the Board may 
properly proceed with appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should obtain all VA treatment 
records from the Well Med Clinic in San 
Antonio as well as any records of 
treatment at the Audie Murphy Medical 
Center.  The RO should also take 
appropriate steps to obtain copies of all 
private medical records documenting 
treatment for right knee disability in 
connection with the problems which 
resulted in a meniscectomy in January 
2002.  

3.  The veteran should then be afforded 
appropriate VA examinations with regard 
to the left foot, left ankle, right knee, 
kidney disorder and left foot bunion 
issues on appeal.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations.  All medically 
indicated special tests, including x-
rays, should be accomplished.  All 
clinical and special test findings should 
be clearly reported.  

The appropriate examiner, after examining 
the veteran and reviewing any special 
test results, should indicate whether a 
medical diagnosis of current disability 
is warranted.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
is related to service.   

     a).  With regard to the claimed 
orthopedic disorders, the appropriate 
examiner should also offer an opinion as 
to any secondary relationship to the 
already service-connected stress 
fractures of the right tibia and left 
tibia.  

     b)  With regard to the left bunion, 
the appropriate examiner should also 
offer an opinion as to whether any left 
bunion was aggravated during the 
veteran's service.  

     c)  As to the claimed kidney stones, 
the appropriate examiner should clearly 
indicate whether there is current chronic 
kidney disability.   

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


